DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-3 and 5-21 are presented for examination. Claims 4 and 22 are canceled. 

Drawings
3.	The correction drawings received on 03/30/2022 are acceptable for examination purposes. Therefore, the objection is withdrawn.
Response to Arguments
4.	Claim Rejections - 35 USC § 112 (b):
Applicant's arguments regarding to Rejections - 35 USC § 112 (b) of claim 1-3 and 5-21 have been fully considered but they are not persuasive            The applicant contends that paragraphs  [0007], [0008], and [0036] support the unclear phrase “configuration information.”             Examiner respectfully disagrees and asserts that paragraphs [0007], [0008], and [0036] of the applicant’s specification merely describe the configuration information containing information on the division manner. But there is no definition in this paragraphs or anywhere else in the applicant’s specification describes what the “configuration information” is? or what feature related to? “Emphasis added.” Therefore, unclear in the claim, and the Examiner maintains claim Rejections -35 USC § 112 (b). 
5.	Claim Rejections - 35 USC § 103:
Applicant’s arguments filed on 03/30/2022 with respect to claims 1-3 and 5-21 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 1-3 and 5- 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to claim 1, the claim recites "--- generate configuration information containing information on the division manner." The phrase of “configuration information” (emphasis added) is unclear in the claim, thus rendering the claim ambiguous. 
In regards to claims 13 and 21, the claim recites similar limitation of claim 1. Therefore are rejected for the same reason of claim 1.
In regards to claim 16, the claim recites " wherein the processing circuitry is configured to determine, based on information on a maximum back-off window size from a network control terminal, the back-off window to back off to." The phrase of “determine the back-off window to back off to” is unclear in the claim because it seems there is missing some languages by using “back of to” (emphasis added), thus rendering the claim ambiguous. 
Dependent claims 2-3, 4-12, and 14-20 depend from the base claims 1 and 13 respectively and inherently include limitations therein and therefore are rejected under 35 USC 112, 2nd paragraph as well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere CO., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C.
103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1-3, 5-16, and 19-21 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Ojala et al. (U.S. PN: 2011/0246846)"herein after as Ojala" in view of Xu et al. (U.S. PN: 2017/0311339) "herein after as Xu."

As per claim 1:
Ojala substantially teaches or discloses an electronic apparatus for a network control terminal in wireless communications, the electronic apparatus comprising (see abstract, and Fig. 1): processing circuitry, configured to: determine a division manner of transmission resources for the wireless communications in a predetermined domain (see paragraph [0006], herein a system comprises a base station configured to allocate a first transmission resource for transmitting data according to a transmission scheme and Fig. 1), divided transmission resources being used for initial data transmission of a network node and data re-transmission of the network node, respectively (see paragraph [0006], herein and to allocate a second transmission resource for retransmitting the data according to the transmission scheme, and Fig. 1); and generate configuration information containing information on the division manner (see paragraph [0006], herein the transmission scheme specifies a relationship between the transmitted data and the retransmitted data for error detection of the transmitted data, and Fig. 1); transmit the configuration information to a network node (see paragraph [0048], herein the base station 103 transmits a data packet to the UE 101 in a transmission time interval (TTI) 601 in FIG. 6A. It is assumed that this transmission is the initial transmission of the data packet and that the base station 103 has transmitted the transport parameters to the UE 101 in advance., and Fig. 1).
Ojala does not explicitly teach receive the initial transmission data and the re-transmission data from the network node on the divided transmission resources based on the division manner.
However, Xu in same field of endeavor teaches receive the initial transmission data and the re-transmission data from the network node on the divided transmission resources based on the division manner (see paragraph [0237], herein HARQ process to be performed across cells. Specifically, after the terminal feeds back information of data reception situation of the N cell(s) included in the virtual cell to the network device, it receives data re-transmitted by the network device according to the information of data reception situation, where the re-transmitted data is transmitted among the N cell(s) by time-division multiplexing).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Ojala with the teachings of Xu by receiving the initial transmission data and the re-transmission data from the network node on the divided transmission resources based on the division manner.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the receiving the initial transmission data and the re-transmission data from the network node on the divided transmission resources based on the division manner would have improved system transmission efficiency (see abstract, of Xu).

As per claim 2:
Ojala teaches that wherein the predetermined domain comprises one of a time domain, a frequency domain, and a code domain (see paragraph [0029], herein it is assumed that a transmission 203 takes two consecutive PRBs in time or in frequency (i.e., transmission resources) to be transmitted), and paragraph [0043], herein according to an exemplary embodiment, to provide flexibility to the scheduler of the base station 103 (e.g., eNodeB) and thus maintain the capacity of the network, semi-persistent allocation can define a subset of resources (several possible time and frequency resources or physical resources blocks--PRBs)). 

As per claim 3:
Ojala teaches that a transceiver, configured to transmit the configuration information to the network node (see paragraph [0009], herein an apparatus comprises a transceiver configured to receive data according to a first allocation, and to receive retransmission of the data according to second allocation that specifies a relationship with the received data), wherein the transceiver is configured to perform the transmitting via one of the following: system information broadcast on a downlink share channel (DL-SCH), and broadcast channel (BCH) (see paragraph [0024], herein The base station 103, in an exemplary embodiment, uses OFDM (Orthogonal Frequency Divisional Multiplexing) as a downlink (DL) transmission scheme and a single-carrier transmission (e.g., SC-FDMA (Single Carrier-Frequency Division Multiple Access) with cyclic prefix for the uplink (UL) transmission scheme, and Fig. 1). 

As per claim 5:
Ojala teaches that wherein the transmission resources for the initial data transmission of the network node and the transmission resources for the data re-transmission of the network node are distributed in the predetermined domain alternately (see paragraph [0025], herein the system 100 of FIG. 1 is a 3GPP LTE system, which provides a retransmission scheme that addresses, in part, the complexities associated with, for example, downlink semi-persistent scheduling. In LTE, semi-persistent allocation can be used to support such applications requiring low bit rate service with fairly constant bit rate, such as Voice over Internet Protocol (VoIP). Persistent allocation involves allocating some resources to a given user persistently, in contrast to allocating the resources dynamically on a transmission time interval (TTI) basis). 

As per claim 6:
Ojala teaches that wherein the predetermined domain is the time domain, and the processing circuitry is configured to divide time-frequency resources into a plurality of double windows in the time domain, each double window comprising a transmission window for the initial data transmission of the network node and a back-off window for the data re-transmission of the network node (see paragraph [0057], herein the transmission time indicator for a transmission attempt may be obtained from the timing of that transmission attempt as (5k+n) mod 8. For example if the previous (or initial) transmission of the data packet occurred at radio frame 2 and radio sub-frame 4, the transmission time indicator transmitted in the HS-SCCH message of the subsequent retransmission used to identify with which transmission attempt to combine the retransmission with is (52+4) mod 8=6 which may be presented in three bits. This transmission time indicator may be considered to be equivalent with a HARQ process number as used in standard Release 6. Here, the window for which the three-bit number refers to is a maximum of eight subframes long and the last sub frame in the window is the sub frame which was transmitted the minimum number of TTIs earlier (the minimum referring to the minimum number of TTIs between (re)transmissions)), wherein the back-off window is used for data re-transmission by the network node whose transmission fails in the transmission window of the current double window (see paragraph [0059], herein In addition to the three bits used for transmitting HARQ process number, other bits contained in the HS-SCCH message may be dedicated for the transmission time indicator to expand the time window which could be indicated. For example, the NDI (New Data Indicator) may be used for increasing the length of the transmission time indicator to four bits. Accordingly, the length of the retransmission window would become 16 sub frames). 

As per claim 7:
Ojala teaches that wherein the back-off window is further used for data re-transmission by the following network nodes: at least a part of network nodes whose re-transmission fails in the back-off window of a previous double window (see paragraph [0033] herein if the HS-DSCH packet delivery fails, the UE 101 will transmit a negative acknowledgement (NACK) to the Node B 103, and the Node B 103 may retransmit the HS-DSCH packet at a later occasion by using a different HARQ redundancy version. Notably, the timing of the retransmission is completely subject to a decision of the Node B 103). 

As per claim 8:
Ojala teaches that wherein the processing circuitry is further configured to adjust a size of the back-off window according to at least one of: the number of network nodes that are to perform data re-transmission in the current back-off window, and requirements of the network nodes (see paragraph [0064], herein the UE 101 may buffer data received on a given number of TTIs, and the maximum amount of buffered data is defined by the maximum delay between a transmission and a retransmission related to the same data packet (or equivalently the window size defined above plus the minimum interval between transmissions)., and Fig. 6 A&B). 

As per claim 9:
Ojala teaches that wherein the processing circuitry is further configured to determine configuration of a minimum time-frequency resource unit in the transmission window and the back-off window (see paragraph [0043], herein according to an exemplary embodiment, to provide flexibility to the scheduler of the base station 103 (e.g., eNodeB) and thus maintain the capacity of the network, semi-persistent allocation can define a subset of resources (several possible time and frequency resources or physical resources blocks--PRBs) where the e-NodeB 103 would transmit to the UE 101 with a pre-defined transport format (e.g., modulation and coding scheme, transport block size)), wherein the network node randomly selects the minimum time-frequency resource unit in the transmission window to perform the initial data transmission or randomly selects the minimum time-frequency resource unit in the back-off window to perform the data re-transmission (see paragraph [0044], herein in the example of FIG. 5A, PRBs for the first allocation 501 is fixed in frequency and dynamic in time. Further, synchronous adaptive retransmission can be employed, wherein timing of the retransmissions 503 indicates whether the transmission is the first transmission). 

As per claim 10:
Ojala teaches that wherein the processing circuitry is configured to generate, according to a demodulation result for the data from the network node, indication information specific to a group of network nodes, to notify the network nodes in the group of network nodes of whether data transmission is successful (see paragraph [0041], herein the terminal can determine whether the data contains an error. If no error exists, per step 409, then the terminal (e.g., according to a HARQ procedure) generates and transmits an acknowledgement message (ACK), per step 411. Otherwise, the terminal transmits a negative acknowledgement (NACK), per step 413, and Fig. 4), wherein the network nodes utilizing the same minimum time-frequency resource unit to perform the data transmission constitute the group of network nodes, wherein the processing circuitry generates indication information NACK specific to the group of network nodes and indicating that the data transmission is unsuccessful (see paragraph [0052] herein After the UE 101 has detected the previously transmitted data packet and the retransmission of the data packet, it may combine the data packets according to a conventional HARQ procedure and attempt decoding of the combined information. Thereafter, the UE 101 may check whether the combined data packet still has errors. If the data packet contains no errors, the UE 101 may transmit an ACK-signal to the base station 103, and Fig. 4), if there is a network node whose data is not demodulated successfully in the group of network nodes; and the processing circuitry generates indication information ACK specific to the group of network nodes and indicating that the data transmission is successful, if there is no network node whose data is not demodulated successfully in the group of network nodes (see paragraph [0052], herein if the data packet still contains errors, the UE 101 may transmit a NACK-signal to the base station 103. Alternatively, the UE 101 may transmit nothing. If the base station 103 does not receive the ACK-signal within a given time period, or receives the NACK-signal, the base station 103 transmits an additional retransmission data packet. The additional retransmission data packet may be transmitted as the retransmission data packet described above. The base station 103 may continue to retransmit until it receives an ACK-signal, and Fig. 4). 

As per claim 11:
Ojala teach that wherein as for a group of network nodes whose data transmission in the back-off window is unsuccessful, the processing circuitry is further configured to generate a maximum back-off window size for the group of network nodes, the maximum back-off window size indicating the maximum number of back-off windows for which the network node in the group of network nodes is capable of backing off (see paragraph [0067], herein It is beneficial to send the NACK if the HS-SCCH of a retransmission was received correctly but the data detection failed. As such, the base station 103 can know whether the UE 101 received the HS-SCCH correctly or not. If the HS-SCCH of the first retransmission is not detected (HS-SCCH CRC fails), then the UE 101 is not able to combine the first transmission and the first retransmission. In this case, the UE 101 should not transmit a NACK since UE 101 does not know whether there was a transmission for it or not. However, the UE 101 should try to decode the transmission with the predetermined parameters (received through RRC signaling); and, if not successful, then buffer the data assuming that the predetermined parameters were used. Subsequently, the base station 103 can retransmit the packet a second time. If this retransmission occurs fast enough, the transmission time indicator can still refer to the initial transmission as indicated in FIG. 6B with a dashed arrow pointing from the HS-SCCH of the second retransmission to the initial data transmission).

As per claim 12:
Ojala teach that wherein the maximum back-off window size is positively correlated to the number of the network nodes whose data transmission in the back-off window is unsuccessful (see paragraph [0035], herein the HSDPA operation without HS-SCCH, as proposed in 3GPP, requires the UE 101 to blindly combine possible initial transmissions and possible retransmissions in an iterative manner until it finds a CRC that indicates a correctly received packet. This implies increased processing burden to the UE 101).

As per claim 13:
Ojala teaches or discloses an electronic apparatus for a network node in wireless communications, the electronic apparatus comprising (see abstract, and Fig. 1): processing circuitry, configured to: acquire configuration information containing information on a division manner of transmission resources for the wireless communications in a predetermined domain (see paragraph [0005], herein a processor configured to allocate a first transmission resource for transmitting data according to a transmission scheme , and Fig. 1), wherein divided transmission resources are used for initial data transmission of the network node and data re-transmission of the network node, respectively (see paragraph [0005], herein and to allocate a second transmission resource for retransmitting the data according to the transmission scheme , and Fig. 1).
Ojala does not explicitly perform the initial data transmission and the data re-transmission on the divided transmission resources based on the division manner.
However, Xu in same field of endeavor teaches perform the initial data transmission and the data re-transmission on the divided transmission resources based on the division manner (see paragraph [0237], herein HARQ process to be performed across cells. Specifically, after the terminal feeds back information of data reception situation of the N cell(s) included in the virtual cell to the network device, it receives data re-transmitted by the network device according to the information of data reception situation, where the re-transmitted data is transmitted among the N cell(s) by time-division multiplexing).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Ojala with the teachings of Xu by performing the initial data transmission and the data re-transmission on the divided transmission resources based on the division manner.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the performing the initial data transmission and the data re-transmission on the divided transmission resources based on the division manner would have improved system transmission efficiency (see abstract, of Xu).

As per claim 14:
Ojala teaches that wherein the predetermined domain is a time domain, time-frequency resources are divided into a plurality of double windows in the time domain, each double window comprises a transmission window for the initial data transmission of the network node and a back-off window for the data re-transmission of the network node (see paragraph [0057], herein the transmission time indicator for a transmission attempt may be obtained from the timing of that transmission attempt as (5k+n) mod 8. For example if the previous (or initial) transmission of the data packet occurred at radio frame 2 and radio sub-frame 4, the transmission time indicator transmitted in the HS-SCCH message of the subsequent retransmission used to identify with which transmission attempt to combine the retransmission with is (52+4) mod 8=6 which may be presented in three bits. This transmission time indicator may be considered to be equivalent with a HARQ process number as used in standard Release 6. Here, the window for which the three-bit number refers to is a maximum of eight subframes long and the last sub frame in the window is the sub frame which was transmitted the minimum number of TTIs earlier (the minimum referring to the minimum number of TTIs between (re)transmissions)), and the processing circuitry randomly selects a minimum time-frequency resource unit in the transmission window to perform the initial data transmission or randomly selects a minimum time-frequency resource unit in the back-off window to perform the data re-transmission (see paragraph [0044], herein in the example of FIG. 5A, PRBs for the first allocation 501 is fixed in frequency and dynamic in time. Further, synchronous adaptive retransmission can be employed, wherein timing of the retransmissions 503 indicates whether the transmission is the first transmission).  

As per claim 15:
Ojala teaches that wherein the processing circuitry is configured to: in the case that the initial data transmission in the transmission window of the current double window fails, perform the data re-transmission in the back-off window of the current double window, or back off to perform the data re-transmission in a back-window after a period of time elapses (see paragraph [0049], herein if the base station 103 does not receive an acknowledgement (ACK) signal within a given time period, it retransmits the data packet, along with a control channel (HS-SCCH) message. The retransmission of the data packet and the transmission of the HS-SCCH message (i.e., control message) are carried out within the TTIs 603 and 605, respectively. The retransmission may comprise the same encoded data packet transmitted in the previous transmission or additional information facilitating the detection and decoding of the previously transmitted data packet). 

As per claim 16:
Ojala teaches that wherein the processing circuitry is configured to determine, based on information on a maximum back-off window size from a network control terminal, the back-off window to back off to (see paragraph [0067], herein It is beneficial to send the NACK if the HS-SCCH of a retransmission was received correctly but the data detection failed. As such, the base station 103 can know whether the UE 101 received the HS-SCCH correctly or not. If the HS-SCCH of the first retransmission is not detected (HS-SCCH CRC fails), then the UE 101 is not able to combine the first transmission and the first retransmission. In this case, the UE 101 should not transmit a NACK since UE 101 does not know whether there was a transmission for it or not. However, the UE 101 should try to decode the transmission with the predetermined parameters (received through RRC signaling); and, if not successful, then buffer the data assuming that the predetermined parameters were used. Subsequently, the base station 103 can retransmit the packet a second time. If this retransmission occurs fast enough, the transmission time indicator can still refer to the initial transmission as indicated in FIG. 6B with a dashed arrow pointing from the HS-SCCH of the second retransmission to the initial data transmission). 

As per claim 19:
Ojala teaches that wherein the processing circuitry is configured to back off to a next back-off window of the current back-off window to perform the data re-transmission (see paragraph [0035], herein the HSDPA operation without HS-SCCH, as proposed in 3GPP, requires the UE 101 to blindly combine possible initial transmissions and possible retransmissions in an iterative manner until it finds a CRC that indicates a correctly received packet. This implies increased processing burden to the UE 101). 

As per claim 20:
Ojala teaches that wherein the processing circuitry is further configured to include requirement information of the network node in a data packet transmitted from the network node to a network control terminal, so that the network control terminal adjusts the division manner according to the requirement information (see paragraph [0046], herein the retransmission indicates the position of the first transmission (either in time or in frequency), and thus, blind decoding is avoided. Alternatively, the L1/L2 control signaling can be modified to include the position of the first transmission). 

As per claim 21:
Ojala teaches or discloses a method for a network control terminal in wireless communications, the method comprising: determining a division manner of transmission resources for the wireless communications in a predetermined domain (see paragraph [0004], herein allocating a first transmission resource for transmitting data according to a transmission scheme, and Fig.3, step 301), divided transmission resources being used for initial data transmission of a network node and data re-transmission of the network node, respectively (see paragraph [0004], herein The method also comprises allocating a second transmission resource for retransmitting the data according to the transmission scheme, and Fig. 3, step 303); and generating configuration information containing information on the division manner (see paragraph [0004], herein the transmission scheme specifies a relationship between the transmitted data and the retransmitted data for error detection of the transmitted data, and Fig 3, step 305); transmit the configuration information to a network node (see paragraph [0048], herein the base station 103 transmits a data packet to the UE 101 in a transmission time interval (TTI) 601 in FIG. 6A. It is assumed that this transmission is the initial transmission of the data packet and that the base station 103 has transmitted the transport parameters to the UE 101 in advance., and Fig. 1).
Ojala does not explicitly teach receive the initial transmission data and the re-transmission data from the network node on the divided transmission resources based on the division manner.
However, Xu in same field of endeavor teaches receive the initial transmission data and the re-transmission data from the network node on the divided transmission resources based on the division manner (see paragraph [0237], herein HARQ process to be performed across cells. Specifically, after the terminal feeds back information of data reception situation of the N cell(s) included in the virtual cell to the network device, it receives data re-transmitted by the network device according to the information of data reception situation, where the re-transmitted data is transmitted among the N cell(s) by time-division multiplexing).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Ojala with the teachings of Xu by receiving the initial transmission data and the re-transmission data from the network node on the divided transmission resources based on the division manner.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the receiving the initial transmission data and the re-transmission data from the network node on the divided transmission resources based on the division manner would have improved system transmission efficiency (see abstract, of Xu).

8.	Claims  17 and 18 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Ojalain view of Xu in further view of Wentink et al. (U.S. PN: 2016/0212768 ).

As per claim 17:
Ojala-Xu as combined does not explicitly teach wherein the processing circuitry is configured to: select the number of back-off windows to back off within a range of the maximum back-off window size randomly, or select the number of back-off windows to back off according to a priority level of the network node. 
However, Wentink in same field of endeavor teaches wherein the processing circuitry is configured to: select the number of back-off windows to back off within a range of the maximum back-off window size randomly, or select the number of back-off windows to back off according to a priority level of the network node (see paragraph [0011], Execution of the instructions by the one or more processors may cause the first wireless device to determine a level of contention associated with gaining access to a wireless medium, to select a contention window size based, at least in part, on the determined level of contention, and to select, for a medium access contention operation, a random back-off number from a range of numbers defined by the selected contention window size).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Ojala-Xu as combined with the teachings of Wentink by including wherein the processing circuitry is configured to: select the number of back-off windows to back off within a range of the maximum back-off window size randomly, or select the number of back-off windows to back off according to a priority level of the network node.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the wherein the processing circuitry is configured to: select the number of back-off windows to back off within a range of the maximum back-off window size randomly, or select the number of back-off windows to back off according to a priority level of the network node would have improved the transmission system.

As per claim 18:
Wentink  teaches that wherein the priority level of the network node is increased with the increase of the number of re-transmissions, and the processing circuitry is configured to select, for the network node having a higher priority level, a smaller number of back-off windows to back off (see paragraph [0033], herein after the shared wireless medium has been idle for a DIFS duration, a contention period begins during which each device waits for a period of time determined by its randomly selected back-off number before it attempts to transmit data on the wireless medium. The device that selects the lowest back-off number has the shortest back-off period, and therefore "wins" access to the shared wireless medium). 

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSMAN ALSHACK whose telephone number is (571)272-2069. 
 The examiner can normally be reached on MON-FRI 8:30 AM-5:00 PM EST, also please fax interview request to (571) 273- 2069. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on 5712723819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OSMAN ALSHACK/
Examiner, Art Unit 2112

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112